Citation Nr: 1726087	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-19 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Travis Sayre, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to August 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board remanded this matter to the RO in September 2015 to afford the Veteran a hearing.  In February 2017, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of the testimony is associated with the claim's file.

This appeal was processed using the Veteran's electronic VA folders (Virtual and VBMS) paperless claims processing system.


FINDINGS OF FACT

1. A May 2012 rating decision denied the Veteran's claim for entitlement to service connection for bladder cancer, due to exposure to herbicides.  The Veteran did not appeal the May 2012 rating decision and that decision became final.  

2. Thereafter, the Veteran resubmitted his claim for service connection for bladder cancer in January 2014.  In a June 2014 rating decision the RO denied the Veteran's claim for a lack of new and material evidence.  The Veteran appealed the June 2014 decision in a July 2014 notice of disagreement (NOD).

3. The additional evidence presented since the rating decision dated in May 2012 is cumulative of evidence previously considered.

CONCLUSIONS OF LAW

1. The May 2012 rating decision is final.  38 U.S.C.A. § 1705 (c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2016).

2. New and material evidence has not been presented to reopen the claim of service connection for bladder cancer.  38 U.S.C.A. §§ 5108, 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by a letter dated in April 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and lay statements have been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not indicate that additional evidence relevant to the service connection claim being decided is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) also held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence previously of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

General Criteria for Service Connection

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Dickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as bladder cancer, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The provisions of 38 C.F.R. §§ 3.307, 3.309(e) provide for a presumption of service connection for certain conditions based upon exposure to certain herbicides between April 1, 1968, and August 31, 1971.  In consultation with the National Academy of Science (NAS), and under 38 U.S.C.A. § 1116 (b) and 38 C.F.R. § 1.17  (2015), the Secretary of VA is required by law to issue a presumption of service connection when sound medical and scientific evidence shows a positive association between a disease and exposure to herbicides. The diseases for which presumptive service connection based on herbicide exposure is available include chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease. 38 C.F.R. § 3.309 (e) (2015).  Bladder cancer is not included on this list.

The Board notes that in accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4 , 105 Stat. 11 , the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  In the latest report, NAS concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and bladder cancer. See Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange: Update 2012, 79 Fed. Reg. 20308  (Apr. 11, 2014).  Thus, NAS has not found a link between bladder cancer and herbicide exposure.

The Board is cognizant that the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303 (d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange (i.e., herbicides) does not preclude direct service connection for other conditions based on exposure to Agent Orange).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b).

Analysis

In a rating decision dated May 2012, the RO denied the initial claim for service connection for bladder cancer because the Veteran failed to show that his disability is connected to service in the military.

In a March 2012 letter, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing an NOD within one year from the date of the letter.  The Veteran did not appeal the 2012 decision and it became final.

In a rating decision dated in June 2014, the RO denied the application to reopen the Veteran's claim of service connection for bladder cancer due to herbicide exposure, because the record submitted does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  The RO found no reasonable possibility that the new evidence would change the previous decision.

In a June 2014 letter, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination by filing an NOD within one year from the date of the letter.  The Veteran filed an NOD in July 2014 to the June 2014 decision. 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.104, 3.156.

The pertinent evidence of record at the time of the May 2012 rating decision consisted of service treatment records, and VA treatment records, which confirmed a history of bladder cancer, however, there was no evidence found to relate the Veteran's condition to service.  Furthermore, service treatment records do not document any complaint or treatment for bladder cancer.  The Veteran was diagnosed with urinary bladder cancer in February 2007 and subsequently had cystoscopic tumor excision in July 2007.  Following his July 2007 procedure, the Veteran had two more cystoscopic in November 2008 and August 2009 respectively.

The Veteran contends that his service treatment records do not indicate treatment for his condition because they were discouraged from putting in sick calls during his time in the service.  In addition, the Veteran alleged that he became exposed to Agent Orange and herbicides in the DMZ of South Korea.  See, VA Form 21-4138 Statement in Support of Claim.

Since May 2012, the Veteran has not submitted additional medical records to link his condition to service.  VA treatment records have been added to the file, but do not show that bladder cancer is related to service.  The Veteran testified at his February 2017 Board hearing that he was stationed in the DMZ in South Korea from spring of 1972 to summer of 1973.  He also testified that he read in an article that Agent Orange was sprayed along the DMZ.  In addition, the Veteran testified that they were exposed to chemicals that were burned from an open pit during the time he was stationed in South Korea.  

In its denial of the Veteran's claim, the RO proffered that the Veteran's personnel records do not show that the Veteran served in Korea from April 1968 to July 1969, when known herbicides were used in the DMZ area.  As noted above, to reopen the claim for consideration on the merits, the Veteran must provide evidence that is both new and material to the claim.  

Here, the additional statements do not relate the bladder cancer to service by either continuity of symptomatology or by direct causation, that is, a causal relationship between the present disability and the Veteran's time in service, the so called "nexus" requirement.  Therefore, the Board finds that this evidence is not both new and material because it does not relate to an unestablished fact necessary to substantiate the claim, that is, evidence that a post-service bladder cancer was due to an injury, disease, or event in service, the absence of which was the reason the claim was previously denied.  Since the evidence is essentially cumulative evidence, it does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

Essentially, the Board considered the Veteran's statements in support of his claim.  Generally, testimony is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513.  However, the presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

First, the Board observes that the Veteran is competent to report having urinary pain and he is competent to report about where he served and what he experienced.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  Thus, for the purposes of reopening his claim, his statements are presumed to be credible.  Justus, 3 Vet. App. at 513.  However, his statements are cumulative of the evidence considered in May 2012 and as such, his statements alleging exposure to herbicide Agent Orange in the DMZ in South Korea are not new and material.  The statements by the Veteran do not address the essential element that was lacking at the time of the original denial, namely a link to service.  There remains no competent evidence linking the bladder cancer to any event in service, to include the alleged exposure to Agent Orange.  

For the foregoing reasons, the Board finds that the Veteran's statements are not competent evidence on the unestablished fact necessary to substantiate the claim, that is, evidence that the post-service bladder cancer was due to an injury, disease, or event in service.  Evidence that is not competent is not admissible and as such, the Veteran's statements cannot be considered new and material evidence.  King v. Brown, 5 Vet. App. 19, 21 (1993) (evidentiary assertions are presumed true except when the evidentiary assertion is beyond the competence of the person making the assertion).

In sum, as the evidence submitted since the May 2012 rating decision is not new and material, the claim for service connection for bladder cancer is not reopened and the appeal is denied.


ORDER

New and material evidence having not been received, the claim for service connection for bladder cancer is not reopened and the appeal is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


